                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                                Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

      Plaintiff                                            Adv. Proc. No.: 19−50302−BLS

      vs.

Paul & Colleen McIntyre Joint Tenants with Rights of
Survivorship

      Defendant(s)

                                            JUDGMENT BY DEFAULT

       On 7/2/20, default was entered against defendant(s) Paul & Colleen McIntyre Joint Tenants with Rights of
Survivorship. The plaintiff has requested entry of judgment by default, has filed an affidavit of the amount due, and
has stated that this/these defendant(s) is/are not in the military service. Furthermore, it appears from the record that
this/these defendant(s) is/are not an infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as
incorporated by Fed.R.Bankr.P. 7055, judgment is entered against this/these defendant(s) in favor of the plaintiff as
follows:

       Judgment is entered against defendant(s) Paul & Colleen McIntyre Joint Tenants with Rights of Survivorship
in the amount of $170,308.01 plus court filing costs in the amount of $350.00 .




Date: 4/1/21

                                                                                 Una O'Boyle, Clerk of Court




(VAN−433b)
